18-23538-rdd          Doc 1495      Filed 01/04/19 Entered 01/04/19 20:21:36                     Main Document
                                                 Pg 1 of 66
                                        Hearing Date and Time: January 18, 2019 at 10:00 a.m. (Eastern Time)
                                        Objection Date and Time: January 11, 2019 at 4:00 p.m. (Eastern Time)

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou
 Attorneys for Debtors
 and Debtors in Possession
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x




 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36         Main Document
                                              Pg 2 of 66


                       NOTICE OF HEARING ON
          APPLICATION OF DEBTORS FOR AUTHORITY TO RETAIN
        DELOITTE TRANSACTIONS AND BUSINESS ANALYTICS LLP FOR
    BANKRUPTCY ADVISORY SERVICES NUNC PRO TUNC TO OCTOBER 29, 2018

                     PLEASE TAKE NOTICE that a hearing on the annexed application (the

 “Application”), of Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), for entry of an

 order pursuant to section 327(a) of title 11 of the United States Code (the “Bankruptcy Code”),

 Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”), and Rules 2014-1 and 2016-1 of the Local Bankruptcy Rules for the Southern District

 of New York (the “Local Rules”), for authority to retain and employ Deloitte Transactions and

 Business Analytics LLP (“DTBA”) to provide bankruptcy advisory services, nunc pro tunc to

 October 29, 2018, all as more fully set forth in the Application, will be held before the Honorable

 Robert D. Drain, United States Bankruptcy Judge, at the United States Bankruptcy Court for the

 Southern District of New York, Courtroom 118, 300 Quarropas Street, White Plains, New York,

 10601-4140 (the “Bankruptcy Court”) on January 18, 2019 at 10:00 a.m. (Eastern Time)

 (the “Hearing”), or as soon thereafter as counsel may be heard.

                     PLEASE TAKE FURTHER NOTICE that any responses or objections (the

 “Objections”) to the Application shall be in writing, shall conform to the Bankruptcy Rules and

 the Local Rules, shall be filed with the Bankruptcy Court (a) by attorneys practicing in the

 Bankruptcy Court, including attorneys admitted pro hac vice, electronically in accordance with

 General Order M-399 (which can be found at www.nysb.uscourts.gov), and (b) by all other

 parties in interest, on a CD-ROM, in text-searchable portable document format (PDF) (with a

 hard copy delivered directly to Chambers), in accordance with the customary practices of the

 Bankruptcy Court and General Order M-399, to the extent applicable, and shall be served in

                                                 2
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36          Main Document
                                              Pg 3 of 66


 accordance with the Amended Order Implementing Certain Notice and Case Management

 Procedures, entered on November 1, 2018 (ECF No. 405), so as to be filed and received no later

 than January 11, 2019 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”).

                     PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

 served with respect to the Application, the Debtors may, on or after the Objection Deadline,

 submit to the Bankruptcy Court an order substantially in the form of the proposed order annexed

 to the Application, which order may be entered without further notice or opportunity to be heard.

                     PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

 attend the Hearing, and failure to appear may result in relief being granted upon default.


 Dated: January 4, 2019
        New York, New York
                                           /s/_Garrett A. Fail_______________
                                           WEIL, GOTSHAL & MANGES LLP
                                           767 Fifth Avenue
                                           New York, New York 10153
                                           Telephone: (212) 310-8000
                                           Facsimile: (212) 310-8007
                                           Ray C. Schrock, P.C.
                                           Jacqueline Marcus
                                           Garrett A. Fail
                                           Sunny Singh
                                           Jessica Liou

                                           Attorneys for Debtors
                                           and Debtors in Possession




                                                  3
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495      Filed 01/04/19 Entered 01/04/19 20:21:36                     Main Document
                                                 Pg 4 of 66
                                        Hearing Date and Time: January 18, 2019 at 10:00 a.m. (Eastern Time)
                                        Objection Date and Time: January 11, 2019 at 4:00 p.m. (Eastern Time)

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou
 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x




 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36          Main Document
                                                   Pg 5 of 66


                      APPLICATION OF DEBTORS
                 FOR AUTHORITY TO RETAIN DELOITTE
            TRANSACTIONS AND BUSINESS ANALYTICS LLP FOR
    BANKRUPTCY ADVISORY SERVICES NUNC PRO TUNC TO OCTOBER 29, 2018

 TO THE HONORABLE ROBERT D. DRAIN,
 UNITED STATES BANKRUPTCY JUDGE:

                     Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

 represent as follows in support of this application (the “Application”):

                                                  Background

                     1.        Beginning on October 15, 2018 (the “Commencement Date”) and

 continuing thereafter, each of the Debtors commenced with this Court a voluntary case under

 chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are

 authorized to continue to operate their business and manage their properties as debtors in

 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                     2.        On October 24, 2018, the United States Trustee for Region 2 appointed an

 official committee of unsecured creditors. No trustee or examiner has been appointed in these

 chapter 11 cases.

                     3.        The Debtors’ chapter 11 cases are being jointly administered for

 procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”).

                     4.        Additional information regarding the Debtors’ business, capital structure,

 and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

 Declaration of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules for

 Southern District of New York, sworn on October 15, 2018 (ECF No. 3).


                                                        2
 WEIL:\96813527\7\73217.0004
18-23538-rdd            Doc 1495      Filed 01/04/19 Entered 01/04/19 20:21:36           Main Document
                                                   Pg 6 of 66


                                                  Jurisdiction

                     5.        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

 §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012

 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before

 this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                Relief Requested

                     6.        By this Application, the Debtors request authority, pursuant to section

 327(a) of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016(a), and Local Bankruptcy

 Rules for the Southern District of New York (the “Local Rules”) 2014-1 and 2016-1, to retain

 and employ Deloitte Transactions and Business Analytics LLP (“DTBA”) to provide bankruptcy

 advisory services (the “Bankruptcy Advisory Services”) in accordance with the terms and

 conditions set forth in that certain engagement letter, dated November 6, 2018 (the

 “Engagement Letter”). In support of this Application, the Debtors submit the Declaration of

 John W. Little, a principal at DTBA (the “Little Declaration”). The Little Declaration is

 annexed hereto as Exhibit A. A copy of the Engagement Letter is annexed to the Little

 Declaration as Exhibit 1.           A proposed form of order granting the relief requested in this

 Application is annexed hereto as Exhibit B (the “Proposed Order”).

                                             DTBA’s Qualifications

                   7.          DTBA is a professional services firm with offices across the United States.

 DTBA has significant experience in providing Bankruptcy Advisory Services in large and

 complex chapter 11 cases on behalf of debtors throughout the United States, including numerous

 large chapter 11 cases in this district. See, e.g., Westinghouse Elec. Co., LLC., Case No. 17-

 10751 (MEW) (Bank. S.D.N.Y. Nov. 16, 2017) (ECF No. 1585); In re Sabine Oil & Gas Corp.,


                                                        3
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495       Filed 01/04/19 Entered 01/04/19 20:21:36          Main Document
                                                  Pg 7 of 66


 Case No. 15-11835 (SCC) (Bankr. S.D.N.Y. Oct. 16, 2015) (ECF No. 425). Such experience

 renders DTBA well-qualified and able to provide Bankruptcy Advisory Services to the Debtors

 during the pendency of these chapter 11 cases. DTBA’s services fulfill an important need and

 are not provided by any of the Debtors’ other professionals.

                                              Scope of Services

                       8.      It is proposed that DTBA be employed as of October 29, 2018, to act as

   the Debtors’ bankruptcy advisor, all as set forth more fully in the Engagement Letter, by

   performing Bankruptcy Advisory Services as follows:

           a)        Provide advice and recommendations to the Debtors in connection with the
                     development of a creditor matrix;

           b)        Provide advice and recommendations to the Debtors with regard to their current
                     ledger and accounts payable system for the necessary bankruptcy reporting;

           c)        Provide advice and recommendations to the Debtors with respect to the development
                     of their schedules of assets and liabilities;

           d)        Provide advice and recommendations to the Debtors with respect to the development
                     of their monthly operating reports;

           e)        Provide advice and recommendations to the Debtors with respect to the development
                     of statements of financial affairs;

           f)        Provide advice and recommendations to the Debtors with respect to their claims
                     listing and reconciliation process; and

           g)        Provide advice and recommendations to the Debtors with respect to general corporate
                     restructuring matters, as requested by the Debtors.

                                   Efforts to Avoid Duplication of Services

                       9.      The Bankruptcy Advisory Services performed by DTBA will not

   unnecessarily duplicate or overlap with the other services performed by the Debtors’ other

   retained professionals and advisors. DTBA understands that the Debtors have retained and

   may retain additional professionals during the term of the Engagement Letter, and has agreed

   to work cooperatively with the Debtors to avoid unnecessary duplication of services.
                                                4
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36          Main Document
                                                   Pg 8 of 66


                                          Indemnification Provisions

                       10.     As part of the overall compensation payable to DTBA under the terms of

   the Engagement Letter, the Debtors have agreed to certain indemnification provisions set forth

   in the Engagement Letter (the “Indemnification Provisions”), to the extent permitted by

   applicable law and as modified by the Proposed Order.

                       11.     The terms of the Engagement Letter and the Indemnification Provisions

   were fully negotiated at arm’s length.                   The Debtors respectfully submit that the

   Indemnification Provisions are reasonable and are appropriate under the circumstances.

                       12.     Moreover, consistent with the practice in this jurisdiction, the Debtors

   request that the Court approve the Indemnification Provision reflected in the Engagement

   Letter subject to the modifications reflected in the Proposed Order. The Debtors believe that

   the proposed modifications to the Indemnification Provisions of the Engagement Letter are

   appropriate under the circumstances, consistent with recent orders entered in this jurisdiction,

   and should be approved.

                                           DTBA’s Disinterestedness

                       13.     To the best of the Debtors’ knowledge, information, and belief, and except

   as disclosed in the Little Declaration, DTBA has represented that it neither holds nor represents

   any interest that is adverse to the Debtors’ estates in connection with any matter on which it

   would be employed.

                       14.     Based upon the Little Declaration, the Debtors submit that DTBA is a

   “disinterested person” as such term is defined in section 101(14) of the Bankruptcy Code, as

   modified by section 1107(b) of the Bankruptcy Code. If DTBA discovers additional material

   information that it determines requires disclosure, it will file a supplemental disclosure

   promptly with the Court.
                                                        5
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495       Filed 01/04/19 Entered 01/04/19 20:21:36       Main Document
                                                  Pg 9 of 66


                       15.     Prior to the Commencement Date, Deloitte & Touche LLP (“Deloitte &

   Touche”), an affiliate of DTBA, provided professional services to the Debtors. In the ninety

   (90) days prior to the Commencement Date, the Debtors paid Deloitte & Touche

   approximately $9,000,000 for services performed and/or to be performed.               As of the

   Commencement Date, no amounts were outstanding with respect to the invoices issued by

   Deloitte & Touche prior to such date.

                       16.     Moreover, prior to the Commencement Date, Deloitte Tax LLP (“Deloitte

   Tax”), an affiliate of DTBA, provided professional services to the Debtors. In the ninety (90)

   days prior to the Commencement Date, the Debtors paid Deloitte Tax $21,200 for services

   performed. As of the Commencement Date, approximately $131,000 was outstanding with

   respect to the invoices issued by Deloitte Tax.

                       17.     Some services incidental to the tasks to be performed by DTBA in the

   chapter 11 cases may be performed by personnel now employed by or associated with affiliates

   of DTBA, such as Deloitte Financial Advisory Services LLP, Deloitte & Touche, Deloitte Tax,

   and Deloitte Consulting LLP, or their respective subsidiaries, including subsidiaries located

   outside of the United States.

                       18.     Contemporaneously herewith, the Debtors are also seeking authority to

   employ and retain Deloitte Tax to act as the Debtors’ tax advisor and Deloitte & Touche to act

   as the Debtors’ accounting advisor. See Application of Debtors for Authority to Retain Deloitte

   Tax LLP as Tax Services Provider for the Debtors Nunc Pro Tunc to the Commencement Date

   and Application of Debtors for Authority to Retain Deloitte & Touche LLP for Independent

   Audit and Advisory Services Nunc Pro Tunc to the Commencement Date, respectively.




                                                      6
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36          Main Document
                                                   Pg 10 of 66


                                          Professional Compensation

                       19.     As set forth in the Little Declaration, DTBA’s retention by the Debtors is

   conditioned upon its ability to be retained in accordance with the terms and conditions of

   employment, including the proposed compensation arrangements, set forth in the Engagement

   Letter.

                       20.     Pursuant to the Engagement Letter, DTBA agreed to charge the Debtors

   the applicable hourly billing rates by classification of personnel with respect to such services,

   set forth in the table below:



                                     Professional Level                Hourly Rates
                         Partner / Principal                            $775-$925
                         Managing Director                              $700-$925
                         Senior Manager/Senior Vice President            $600-650
                         Manager/Vice President                         $500-$600
                         Associate/Senior Associate                     $395-$475


                       21.     In addition to the fees set forth above, the Debtors have agreed to

   compensate DTBA for actual, reasonable, and necessary expenses, including travel and

   lodging, data processing and storage, and other expenses incurred by DTBA in providing the

   Bankruptcy Advisory Services.

                       22.     As set forth in the Little Declaration, and subject to Court approval,

   DTBA intends to file interim and final fee applications for the allowance of compensation for

   Bankruptcy Advisory Services rendered and reimbursement of expenses incurred pursuant to

   the Engagement Letter in accordance with applicable provisions of the Bankruptcy Code,

   Bankruptcy Rules, Local Rules, any applicable orders of the Court, including the Order

   Authorizing Procedures for Interim Compensation and Reimbursement of Expenses of

                                                        7
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36        Main Document
                                                   Pg 11 of 66


   Professionals (ECF No. 796) (the “Interim Compensation Order”) and the Order granting

   this Application, and any applicable guidelines issued by the Office of the United States

   Trustee.

                       23.     DTBA will maintain records in support of any fees incurred in connection

   with the services it performs in these chapter 11 cases by category and nature of the

   Bankruptcy Advisory Services rendered, and will provide reasonably detailed descriptions of

   those services rendered on behalf of the Debtors, the time expended in providing those

   services, and the individuals who provided professional services on behalf of the Debtors.

                       24.     DTBA has received no promises regarding compensation in the chapter 11

   cases other than in accordance with the Bankruptcy Code and as set forth in the Little

   Declaration. DTBA has no agreement with any nonaffiliated or unrelated entity to share any

   compensation earned in these chapter 11 cases in accordance with section 504 of the

   Bankruptcy Code.

                                     Relief Requested Should Be Granted

                       25.     Section 327(a) of the Bankruptcy Code provides that a debtor is

   authorized to employ professional persons “that do not hold or represent an interest adverse to

   the estate, and that are disinterested persons, to represent or assist the [debtors] in carrying out

   the [debtors’] duties under this title.” 11 U.S.C. § 327(a). As discussed above and as further

   detailed in the Little Declaration, to the best of the Debtors’ knowledge, DTBA is a

   “disinterested person” within the meaning of section 101(14) of the Bankruptcy Code, and

   does not hold or represent an interest adverse to the Debtors’ estates.




                                                       8
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36         Main Document
                                                   Pg 12 of 66


                       26.     Moreover, Bankruptcy Rule 2014 requires that an application for retention

   include:

                     [S]pecific facts showing the necessity for the employment, the
                     name of the [firm] to be employed, the reasons for the selection,
                     the professional services to be rendered, [and] any proposed
                     arrangement for compensation . . . .

 Fed. R. Bankr. P. 2014.

                       27.     DTBA has significant experience and extensive knowledge in the field of

   Bankruptcy Advisory Services.             Moreover, DTBA is familiar with the relevant financial

   information and other data maintained by the Debtors and is qualified and best positioned to

   provide the Bankruptcy Advisory Services to the Debtors in an efficient and cost effective

   manner. Accordingly, the Debtors believe that DTBA’s employment is in the best interests of

   the Debtors, their estates, and their creditors and, therefore, should be approved.

                                     Nunc Pro Tunc Relief Is Warranted

                       28.     The Debtors believe that employment of DTBA effective nunc pro tunc to

   October 29, 2018 is warranted under the circumstances of these chapter 11 cases so that DTBA

   may be compensated for its services prior to entry of an order approving DTBA’s retention.

   Further, the Debtors believe that no party in interest will be prejudiced by the granting of the

   nunc pro tunc employment because DTBA has provided, and will continue to provide, valuable

   services to the Debtors’ estates in the interim period.

                       29.     Courts in this jurisdiction routinely approve nunc pro tunc employment

   similar to that requested herein. See, e.g., In re Westinghouse Elec. Co. LLC, No. 17-10751

   (MEW) (Bankr. S.D.N.Y. Nov. 16, 2017) (ECF No. 1585); In re Eagle Bulk Shipping Inc., No.

   14-12303 (SHL) (Bankr. S.D.N.Y. Sept. 19, 2014); In re MPM Silicones, LLC, No. 14-22503

   (RDD) (Bankr. S.D.N.Y. Apr. 28, 2014) (ECF Nos. 106, 107, 108, and 109).

                                                       9
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495       Filed 01/04/19 Entered 01/04/19 20:21:36            Main Document
                                                  Pg 13 of 66


                                                    Notice

                     30.       Notice of this Application will be provided in accordance with the

 procedures set forth in the Amended Order Implementing Certain Notice and Case Management

 Procedures, entered on November 1, 2018 (ECF No. 405) (the “Amended Case Management

 Order”). The Debtors respectfully submit that no further notice is required.

                     31.       No previous request for the relief sought herein has been made by the

 Debtors to this or any other Court.

                     WHEREFORE the Debtors respectfully request entry of an order granting the

 relief requested herein and such other and further relief as the Court may deem just and

 appropriate.

 Dated: January 4, 2019
        New York, New York


                                                       SEARS HOLDINGS CORPORATION
                                                       (for itself and on behalf of its affiliates
                                                       as Debtors and Debtors in Possession)


                                                        /s/ Mohsin Meghji
                                                       NAME: Mohsin Meghji
                                                       TITLE: Chief Restructuring Officer




                                                      10
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                              Pg 14 of 66


                                            Exhibit A

                                        Little Declaration




 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495      Filed 01/04/19 Entered 01/04/19 20:21:36                     Main Document
                                                 Pg 15 of 66


 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
                                                                 :
 In re                                                           :      Chapter 11
                                                                 :
 SEARS HOLDING CORPORATION, et al.,                              :      Case No. 18-23538 (RDD)
                                                                 :
                   Debtors.1                                     :      (Jointly Administered)
                                                                 :
 ----------------------------------------------------------------x


                DECLARATION OF JOHN W. LITTLE IN SUPPORT
         OF THE APPLICATION OF DEBTORS FOR AUTHORITY TO RETAIN
      DELOITTE TRANSACTIONS AND BUSINESS ANALYTICS LLP TO PROVIDE
     BANKRUPTCY ADVISORY SERVICES NUNC PRO TUNC TO OCTOBER 29, 2018


           I, John W. Little, under penalty of perjury, declares as follows:

           1.        I am a principal of the firm of Deloitte Transactions and Business Analytics LLP

 (“DTBA”), which has an office at 2200 Ross Avenue, Suite 1600, Dallas, Texas 75201. I am

 duly authorized to make and submit this declaration (the “Declaration”) on behalf of DTBA as

 bankruptcy advisor for Sears Holdings Corporation and its debtor affiliates, as debtors and


 1  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); A&E Factory
 Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature
 Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500);
 MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
 Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc.
 (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection
 Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
 Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
 KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
 Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands
 Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
 (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
 Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
 (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears Brands Management Corporation
 (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36            Main Document
                                                Pg 16 of 66


 debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) in

 support of the Application of Debtors for Authority to Retain Deloitte Transactions and Business

 Analytics LLP for Bankruptcy Advisory Services Nunc Pro Tunc to October 29, 2018 (the

 “Application”).2

           2.        The Debtors seek to retain DTBA pursuant to the terms and conditions set forth in

 that certain engagement letter, effective as of October 29, 2018, to provide certain bankruptcy

 advisory services for the Debtors (the “Engagement Letter”). A copy of the Engagement Letter

 is attached hereto as Exhibit 1.

           3.        The statements set forth in this Declaration are based upon my personal

 knowledge, information and belief, the declaration of Jim Berry (the “Berry Declaration”)

 submitted in connection with the Debtors’ application to retain Deloitte & Touche LLP

 (“Deloitte & Touche”), an affiliate of DTBA, and/or client matter records kept in the ordinary

 course of business that were reviewed by me or other personnel of DTBA or its affiliates.

                                          DTBA’s Qualifications

           4.        DTBA is a professional services firm with offices across the United States.

 DTBA has significant experience performing bankruptcy advisory services and has performed

 such services in large and complex chapter 11 cases on behalf of debtors throughout the United

 States.     Such experience renders DTBA well-qualified and able to provide services to the

 Debtors during the pendency of these chapter 11 cases in a cost-effective, efficient, and timely

 manner. DTBA’s services fulfill an important need and are not provided by any of the Debtors’

 other professionals.


 2Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
 Application.


                                                     2
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36              Main Document
                                                Pg 17 of 66


                                             Disinterestedness

           5.        Subject to the foregoing, except as set forth herein and in the attachments hereto,

 to the best of my information, knowledge, and belief based on reasonable inquiry: (a) neither I,

 DTBA, nor any partner, principal, or managing director of DTBA that is anticipated to provide

 the      services        for   which    DTBA       is       to   be   retained   (the    “Engagement

 Partners/Principals/Managing Directors”) holds any interest adverse to the Debtors; and (b)

 DTBA and the Engagement Partners/Principals/Managing Directors have no relationship to the

 Debtors, their significant creditors, certain other significant parties-in-interest, or to the attorneys

 that are known to be assisting the Debtors in the chapter 11 cases, except as stated herein or in

 any attachment hereto.

           6.        As discussed in the Berry Declaration, in connection with Deloitte & Touche’s

 retention by the Debtors in these chapter 11 cases, Deloitte & Touche undertook a search to

 determine and to disclose whether it or its affiliates, including DTBA, is or has been employed

 by, or have any relationships with the Debtors or their affiliates, subsidiaries, directors, or

 officers, or any of the Debtors’ significant creditors, customers, equity security holders,

 professionals, or other entities with significant relationships with the Debtors (the “Potential

 Parties-in-Interest”), whose specific names were provided to Deloitte & Touche by the Debtors.

 To check upon and disclose possible relationships with significant Potential Parties-in-Interest in

 these chapter 11 cases, Deloitte & Touche researched its client databases and performed

 reasonable due diligence to determine whether it or its affiliates, including DTBA, had any

 relationships with the Debtors or the significant Potential Parties-in-Interest.

           7.        DTBA and its affiliates have relationships with thousands of clients, some of

 which may be creditors of the Debtors or other Potential Parties-in-Interest. Accordingly, DTBA


                                                         3
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36         Main Document
                                                Pg 18 of 66


 and/or its affiliates have had, currently have and/or may have in the future banking or other

 relationships with such parties, or provided, may currently provide, and/or may provide in the

 future professional services to certain of these parties in matters unrelated to the chapter 11

 cases. From time to time, DTBA and its affiliates have provided or may currently provide

 services, and likely will continue to provide services, to certain creditors of the Debtors and

 various other parties potentially adverse to the Debtors in matters unrelated to the chapter 11

 cases, except as set forth herein or in the attachments hereto. Additionally, certain significant

 Potential Parties-in-Interest have or may have provided goods or services, may currently provide

 goods or services, and/or may in the future provide goods or services to DTBA and/or its

 affiliates and the Engagement Partners/Principals/Managing Directors in matters unrelated to the

 chapter 11 cases. A listing of such parties is attached to this Declaration as Schedule 1.

           8.        DTBA believes that the relationships described herein or reflected on Schedule 1

 have no bearing on the services for which DTBA’s retention is being sought by the Debtors in

 the chapter 11 cases. Furthermore, such relationships do not impair DTBA’s disinterestedness,

 and DTBA does not represent an adverse interest in connection with the chapter 11 cases.

           9.        Despite the efforts described above to identify and disclose DTBA’s connections

 with the significant Potential Parties-in-Interest in the chapter 11 cases, because DTBA is a

 nationwide firm with many employees, DTBA is unable to state with certainty that every client

 relationship or other connection has been disclosed. In this regard, if DTBA discovers additional

 material information that it determines requires disclosure, it will file a supplemental disclosure

 promptly with the Court.

           10.       To the best of my knowledge, based on the internal search discussed above,

 DTBA has determined that certain relationships should be disclosed as follows:


                                                     4
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495      Filed 01/04/19 Entered 01/04/19 20:21:36            Main Document
                                                 Pg 19 of 66


                     a. DTBA and/or its affiliates provide services in matters unrelated to the chapter
                        11 cases to certain of the Debtors’ largest unsecured creditors and other
                        Potential Parties-in-Interest or their affiliates listed on Schedule 1.

                     b. Law firms identified on Schedule 1, including Baker & Hostetler LLP; Cleary
                        Gottlieb Steen & Hamilton LLP; DLA Piper US LLP; Haynes & Boone LLP;
                        Morgan Lewis & Bockius LLP; Orrick Herrington & Sutcliffe LLP; Skadden,
                        Arps, Slate, Meagher & Flom LLP; Steptoe & Johnson LLP; Sullivan &
                        Cromwell LLP; Wachtell, Lipton, Rosen & Katz LLP; and Weil Gotshal &
                        Manges LLP, have provided, currently provide and may in the future provide
                        legal services to DTBA or its affiliates in matters unrelated to the chapter 11
                        cases, and/or DTBA or its affiliates have provided, currently provide and may
                        in the future provide services to such firms or their clients.

                     c. In the ordinary course of its business, DTBA and its affiliates have business
                        relationships in unrelated matters with its principal competitors, which
                        together with their affiliates may be Potential Parties-in-Interest in the chapter
                        11 cases. For example, from time to time, DTBA and one or more of such
                        entities may work on assignments for the same client or may otherwise engage
                        each other for various purposes.

                     d. Certain financial institutions or their respective affiliates (including Allianz
                        Global Risks US Insurance Company; American Express Prepaid Card
                        Management Corporation; AXA Insurance Company; Bank of America, N.A.;
                        Barclays Capital Inc.; BB&T Bank; Capital One Bank; Citibank, N.A.;
                        Citigroup Global Markets, Inc.; HSBC Bank; JPMorgan Chase Bank, N.A.;
                        KeyBank; Life Insurance Company of North America (“Cigna”); Lloyd’s of
                        London; National Union Fire Insurance Company of Pittsburgh, PA;
                        Prudential Insurance Co. of America; TD Bank, N.A.; and Wells Fargo Bank,
                        National Association) listed on Schedule 1 (i) are lenders to an affiliate of
                        DTBA (DTBA is a guarantor of such indebtedness) and/or (ii) have financed a
                        portion of the capital and/or capital loan requirements of various partners and
                        principals, respectively, of DTBA and its affiliates. In addition, certain
                        institutions or their respective affiliates, including Goldman, Sachs & Co.,
                        provide asset management services to DTBA, affiliates of DTBA and/or
                        certain of their pension funds.

                     e. Certain Potential Parties-in-Interest may be adverse to and/or involved in
                        litigation matters with DTBA or its affiliates in connection with matters
                        unrelated to the chapter 11 cases.

                     f. Deloitte & Touche has provided and continues to provide audit services to
                        certain clients and/or their affiliates in matters unrelated to these chapter 11
                        cases. In its capacity as independent auditor, Deloitte & Touche also provides
                        such clients with ordinary course accounting advice and conducts typical audit
                        procedures that may arise from such clients’ business arrangements with the
                        Debtors.
                                                       5
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495      Filed 01/04/19 Entered 01/04/19 20:21:36                    Main Document
                                                 Pg 20 of 66


                     g. Certain firms around the world, including affiliates of DTBA, are members of
                        Deloitte Touche Tohmatsu Limited (“DTTL”), a United Kingdom company
                        limited by guaranty. Certain of the non-US member firms of DTTL or their
                        affiliates (the “DTT Member Firms”), including the DTT Member Firm
                        located in India, have provided, currently provide or may in the future provide
                        professional services to certain of the Debtors or their affiliates.3 In particular,
                        DTT Member Firm located in Canada4 performed audit services and tax
                        services in the ordinary course of business for the Debtors’ non-debtor
                        affiliate, Sears Canada.

                     h. DTBA and/or its affiliates, including Deloitte Tax LLP (“Deloitte Tax”) and
                        Deloitte & Touche, performed various professional services for the Debtors in
                        connection with certain prepetition transactions, such as those relating to the
                        separation of Lands’ End, Seritage Growth Properties (“Seritage”), and Sears
                        Canada and the respective rights offerings associated therewith, as well as
                        debt financing and other transactions. In its capacity as auditor, Deloitte &
                        Touche provided the Debtors with ordinary course auditing services, which
                        included services that arose in connection with the associated transactions.
                        Following the Lands’ End and Seritage transactions, Deloitte & Touche was
                        separately retained as the independent auditor of each of Lands’ End and
                        Seritage. In addition, Deloitte Tax performed tax-related consulting services
                        for the Debtors related to the aforementioned transactions.

                     i. Deloitte Services LP (“Deloitte Services”), an affiliate of Deloitte & Touche,
                        is party to an agreement with Debtor Sears Holdings Management
                        Corporation (“SHMC”), which permits SHMC to offer its Shop Your Way
                        PERKS program to Deloitte Services’ and its affiliates’ personnel in the
                        ordinary course of business via Deloitte Services’ internal website. Neither
                        Deloitte Services, its affiliates, nor their respective personnel receive
                        compensation from SHMC under this agreement. Additionally, it is likely
                        that personnel of Deloitte & Touche and/or its affiliates, including personnel
                        who may be performing services for the Debtors, have ordinary course
                        consumer relationships with the Debtors, including by being (i) participants in
                        certain customer programs of the Debtors (such as being holders of gift cards
                        or credit accounts or by being participants in the Debtors’ Shop Your Way
                        PERKS program) and (ii) the beneficiaries of various warranty arrangements
                        as a result of the purchase of goods or services from the Debtors. Deloitte &

 3 Each of the DTT Member Firms is a separate and independent legal entity. It is not DTBA’s practice to undertake
 conflicts checks with DTT Member Firms for the purpose of identifying relationships that they may have with the
 Debtors and other parties-in-interest and DTBA does not maintain a database for the purpose of identifying all such
 relationships.
 4 One employee of the DTT Member Firm located in Canada incurred a de minimis amount of time on performing
 services for DTBA in connection with DTBA’s engagement with the Debtors. The employee will not be incurring
 additional time on the engagement, and DTBA does not intend to bill the Debtors’ estates for any of this employee’s
 time nor will such time be included in DTBA’s fee applications.


                                                         6
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36         Main Document
                                                   Pg 21 of 66


                          Touche has not conducted research into the status of its or its affiliates’
                          personnel as customers of the Debtors or their participation in these ordinary
                          course customer programs.

                     j. DTBA and/or its affiliates have provided, currently provide, and will continue
                        to provide Bankruptcy Advisory Services to the Pension Benefit Guaranty
                        Corporation (the “PBGC”). The Debtors and their pension plans are not the
                        subject of these services for the PBGC.

                     k. Deloitte Consulting LLP (“Deloitte Consulting”), an affiliate of DTBA, and
                        certain of its affiliates, have provided and will continue to provide services to
                        the Executive Office of the United States Trustee in matters unrelated to the
                        chapter 11 cases.

           11.       Furthermore, through reasonable inquiry, I do not believe there is any connection

 between the personnel of DTBA or its affiliates who are anticipated to provide services to the

 Debtors and the United States Bankruptcy Judge presiding in the chapter 11 cases, the U.S.

 Trustee for Region 2, the Assistant United States Trustee for the Southern District of New York,

 and the attorney therefor assigned to the chapter 11 cases.

           12.       Except as may be disclosed herein, to the best of my knowledge, information, and

 belief, DTBA and the Engagement Partners/Principals/Managing Directors do not hold or

 represent any interest adverse to the Debtors, and I believe that DTBA and the Engagement

 Partners/Principals/Managing Directors are “disinterested persons” as that term is defined in

 section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy

 Code.

                                               Scope of Services

           13.       As set forth more fully Appendix B to the Engagement Letter, as requested by the

 Debtors and agreed to by DTBA, DTBA shall provide professional services for the Debtors in

 accordance with the terms and conditions set forth in the Engagement Letter, as follows:

                     a)        Provide advice and recommendations to the Debtors in connection with the
                               development of a creditor matrix;

                                                       7
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36         Main Document
                                                   Pg 22 of 66


                     b)        Provide advice and recommendations to the Debtors with regard to their
                               current ledger and accounts payable system for the necessary bankruptcy
                               reporting;

                     c)        Provide advice and recommendations to the Debtors with respect to the
                               development of their schedules of assets and liabilities;

                     d)        Provide advice and recommendations to the Debtors with respect to the
                               development of their monthly operating reports;

                     e)        Provide advice and recommendations to the Debtors with respect to the
                               development of statements of financial affairs;

                     f)        Provide advice and recommendations to the Debtors with respect to their
                               claims listing and reconciliation process; and

                     g)        Provide advice and recommendations to the Debtors with respect to general
                               corporate restructuring matters, as requested by the Debtors.

           14.       DTBA respectfully requests that its retention be made effective nunc pro tunc to

 October 29, 2018 so that DTBA may be compensated for the professional services it has

 provided before the Application is heard by the Court. DTBA has provided services to the

 Debtors in advance of approval of this Application in anticipation that its retention would be

 approved nunc pro tunc to October 29, 2018. DTBA submits that these circumstances are of a

 nature warranting retroactive approval.

                                          Professional Compensation

           15.       DTBA’s retention by the Debtors is conditioned upon its ability to be retained in

 accordance with its terms and conditions of employment, including the proposed compensation

 arrangements, set forth in the Engagement Letter.

           16.       Pursuant to the terms of the Engagement Letter, DTBA agreed to charge the

 Debtors the applicable hourly billing rates by classification of personnel with respect to such

 services, set forth in the table below.




                                                       8
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36           Main Document
                                                Pg 23 of 66


                  Personnel Classification                             Hourly Rates
       Partner / Principal                                              $775 - $925
       Managing Director                                                $700 - $925
       Senior Manager / Senior Vice President                           $600 - $650
       Manager / Vice President                                         $500 - $600
       Associate / Senior Associate                                     $395 - $475


           17.       Hourly rates are revised periodically in the ordinary course of DTBA’s business.

 DTBA shall advise the Debtors of any new rates should it institute a rate-change during the

 chapter 11 cases. Such changes will be noted on the invoices for the first time period in which a

 revised rate becomes effective.

           18.       In addition to the rates set forth above, the Debtors shall reimburse DTBA for all

 actual, reasonable and necessary expenses incurred by DTBA in connection with the professional

 services performed, including, but not limited to, expenses incurred on account of travel and

 lodging, data processing and storage, and communications charges, courier services, and other

 similar expenses incurred on behalf of the Debtors.

           19.       DTBA intends to file interim and final fee applications for the allowance of

 compensation for the services rendered and reimbursement of expenses incurred in accordance

 with applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local

 Rules, and any applicable orders of the Court, including the order granting this application (to

 the extent compliance is not waived), and/or any applicable guidelines issued by the Office of the

 U.S. Trustee.

           20.       DTBA will maintain records in support of any fees incurred in connection with

 the services it performs in the chapter 11 cases by category and nature of the services rendered,

 and will provide reasonably detailed descriptions of those services rendered on behalf of the

 Debtors, the time expended in providing those services, and the individuals who provided


                                                     9
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36        Main Document
                                                Pg 24 of 66


 professional services on behalf of the Debtors. DTBA will present such records to the Court in

 its fee applications to the Court. DTBA requests that the invoices, after appropriate review, be

 paid in a manner consistent with the payment of other retained professionals in this matter,

 consistent with any administrative orders, if any, that would apply to interim payments. I

 understand that all payments rendered pursuant to DTBA’s retention by the Debtors must be

 approved by an order of this Court and based upon the filing by DTBA of appropriate interim

 and final applications for allowance of compensation and reimbursement of expenses.

           21.       As provided in the Berry Declaration, prior to the Commencement Date, Deloitte

 & Touche provided professional services to the Debtors. In the ninety (90) days prior to the

 Commencement Date, the Debtors paid Deloitte & Touche approximately $9,000,000 for

 services performed and/or to be performed. As of the Commencement Date, no amounts were

 outstanding with respect to the invoices issued by Deloitte & Touche.

           22.       Prior to the Commencement Date, Deloitte Tax provided professional services to

 the Debtors. In the ninety (90) days prior to the Commencement Date, the Debtors paid Deloitte

 Tax $21,200 for services performed. As of the Commencement Date, approximately $131,000

 was outstanding with respect to the invoices issued by Deloitte Tax. It is my understanding that

 Deloitte Tax will not seek a recovery on any amounts related to such invoices.

           23.       Some services incidental to the tasks to be performed by DTBA in the chapter 11

 cases may be performed by personnel now employed by or associated with affiliates of DTBA,

 such as Deloitte Financial Advisory Services LLP, Deloitte & Touche, Deloitte Tax, and Deloitte

 Consulting, or their respective subsidiaries, including subsidiaries located outside of the United

 States.




                                                    10
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36        Main Document
                                                Pg 25 of 66


           24.       DTBA may subcontract a portion of advisory services to its indirect wholly-

 owned subsidiary, Deloitte Transactions and Business Analytics India Private Limited (“DTBA

 India”). In such case, a specifically assigned team of personnel from DTBA India would assist

 in such services under the supervision, and with the input, of personnel of DTBA. The hourly

 rates charged to the clients by DTBA for services performed by DTBA India personnel are

 comparable to the rates charged for similar services by DTBA, but do not directly correlate with

 the hourly rates attributed to such services by DTBA India. The connections of DTBA India

 (along with the connections of DTBA and its other affiliates) to the parties in interest searched

 by DTBA are set forth on Schedule 1 attached hereto.

           25.       DTBA has received no promises regarding compensation in the chapter 11 cases

 other than in accordance with the Bankruptcy Code and as set forth in this Declaration. DTBA

 has no agreement with any nonaffiliated or unrelated entity to share any compensation earned in

 the chapter 11 cases.

                                 Efforts to Avoid Duplication of Services

           26.       The services performed by DTBA will not unnecessarily duplicate or overlap with

 the other services performed by the Debtors’ other retained professionals. DTBA understands

 that the Debtors have retained and may retain additional professionals during the term of the

 Engagement Letter, and DTBA agrees to work cooperatively with the Debtors to avoid

 unnecessary duplication of services.




                               [Remainder of Page Intentionally Left Blank]




                                                    11
 WEIL:\96813527\7\73217.0004
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 26 of 66
18-23538-rdd          Doc 1495    Filed 01/04/19 Entered 01/04/19 20:21:36         Main Document
                                               Pg 27 of 66




                                               Schedule 1

 Potential parties-in-interest or their affiliates for whom Deloitte Transactions and Business
 Analytics LLP or its affiliates has provided or is currently providing services in matters unrelated
 to the chapter 11 cases, except as set forth above, or with whom such parties have other
 relationships, including banking relationships.

 123Stores Inc.
 3M Company Kbe0561
 A&E Factory Service
 A&E Home Delivery, LLC
 A&E Lawn & Garden, LLC
 A&E Signature Service, LLC
 ABRY Partners II, LLC
 Acadia Realty Limited Partners
 ACCO Brands USA LLC
 ACE American Insurance Company
 ACE Property and Casualty Insurance Company
 Active Media Services Inc.
 Adobe Systems
 ADP RPO
 ADP, Inc.
 AEA Investors LP
 Aetna
 AFGlobal
 AFL-CIO
 Agree Limited Partnership
 AIG Europe Limited (Lex London) (ACT)
 Ainsworth Pet Nutrition LLC
 Akamai Technologies
 Alan E Robbins
 Alcon Laboratories Inc
 Alexander’s Rego Shopping Center Inc.
 AlixPartners
 Allianz Global Risks US Insurance Company
 Allied Trade Group Inc
 Allied World Assurance Company Ltd.
 Allstate



 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                Pg 28 of 66


 Ally Bank
 Ally Commercial Finance LLC
 Alta Mont Capital
 Amazon.com, Inc.
 AmCap Inc.
 Ameren Missouri
 American Apparel
 American Express Prepaid Card Management Corporation
 American Greetings Corporation
 American Guarantee & Liability Insurance Company
 American National Insurance Company
 American President Lines
 American Securities LLC
 American Tire Distributors Inc.
 American Trust
 Angelo Gordon & Co.
 Aon Hewitt
 AON Risk Consultants Inc.
 Aon Risk Services Companies
 Apex Tool Group LLC
 Apparel Sourcing (HK) Limited
 Applewood Shopping Center GP
 Arcelik A.S.
 Ares Management
 Ariba
 Armored Autogroup
 Aspen Specialty Insurance Company
 Associated Hygienic Products
 Assurant
 Asurion
 ASW LLC
 AT&T
 AT&T Mobility II, LLC
 Automotive Rentals Inc.
 Autozone Parts Inc
 Avalara
 AXA Insurance Company
 AXIS Insurance Company

                                                    2
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495    Filed 01/04/19 Entered 01/04/19 20:21:36      Main Document
                                               Pg 29 of 66


 Babcock & Brown (Gregory Greenfield)
 Baker & Hostetler LLP
 Banco Popular
 Bancorpsouth Bank
 Bank Leumi
 Bank of America, NA
 Bank of China
 Bank of Oklahoma
 Barclays Capital Inc.
 Bayer Corporation
 Bayshore Capital Advisors, LLC
 BB&T Bank
 BCBG MaxAzria
 BDO Seidman
 Beeline
 Beeline Settlement Company LLC
 Benderson
 Benefit Street Partners L.L.C.
 Benzalem MZL LLC
 Berkadia Commercial Mortgage
 Berkowitz, Bruce R.
 Berkshire Hathaway International Insurance Limited
 Best Buy Co., Inc.
 Bestway (Hong Kong) Int’l Ltd
 Big Beaver of Caguas Development Corporation
 Big Lots, Inc.
 Bissell Homecare International
 BJ’s Wholesale Club
 Bl Intimate Apparel Canada Inc
 Black & Decker US Inc.
 Black & Decker Macao Commerc
 Black Diamond Capital Management, L.L.C.
 Blackhawk Marketing Services, Inc.
 Blackstone/DDR JV
 BlueLight.com, Inc.
 BNY Midwest Trust Company, as indenture trustee for the SRAC Unsecured Notes
 Braun Family LLC
 BRE DDR BR Whittwood CA LLC

                                                      3
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495         Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                    Pg 30 of 66


 BRE RC Retail Parent LLC
 Brixmor (aka Centro)
 Broadspire
 Broan-Nutone LLC
 Brothers Trading Co Inc
 Brunswick MZL LLC (Katz Properties)
 BSH Home Appliances Corporation
 Burlington Stores, Inc.
 C H Robinson Worldwide
 Caleres Inc.
 California Builder Appliances, Inc.
 Canon Financial Services, Inc.
 Caparra Center Associates LLC
 Capital Brands LLC
 Capital One Bank
 Capitol Funds Inc
 Cardinal Health
 Carlyle Development Group
 Carr, Alan J.
 Cascade Investment, L.L.C.
 Casto
 CBL and Associates Properties Inc (“CBL”)
 Cbl/Cherryvale I, LLC
 CCP Credit Acquisition Holdings, L.L.C.
 Cede & Co.
 Centennial Bank
 Centerbridge
 Central Plaza
 Centurylink
 Chamberlain Manufacturing Corp.
 Chevron (Hk) Limited
 China Fortune LLC
 Chubb Bermuda Insurance Ltd.
 Chubb Custom Insurance Company
 Chubb Insurance Hong Kong Limited
 Cigna
 Cisco Systems
 Citibank, N.A.

                                                      4
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495       Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                  Pg 31 of 66


 CITIC Capital Partners Management Limited
 Citigroup Global Markets Inc.
 Citizens Bank
 Citizens Business Capital, a division of Citizens Asset Finance Inc.
 Citizens Insurance Company of America
 Citizens National Bank
 CJ Segerstrom & Sons / Henry Segerstrom Family
 Clayton, Dubilier & Rice, LLC
 Clearlake Capital Group, L.P.
 Clearwater Paper Corporation
 Cleary Gottlieb Steen & Hamilton, LLP
 Cobblestone Victor NY LLC (Schottenstein)
 Coca Cola Bottling Co.
 Commercial International Bank (Egypt) S.A.E.
 Commission Junction
 Commonwealth of Massachusetts
 Compucom Systems
 Computershare Inc.
 Conair Corporation- Personal C
 Conopco Inc.
 Continental Casualty Company
 Continental Tire The Americas LLC
 Cookeville Retail Holdings LLC
 Cooper Tire & Rubber Company
 Coral Reef Asia Pacific
 Costco
 Cott Beverages USA Inc
 Coyote Logistics
 Craftsman
 CREF II Silver City LLC
 Criteo
 Crossfire
 Crossroads Joint Venture LLC
 Crown Credit Company
 CT Corporation System
 CVS Pharmacy
 Cymax Stores USA LLC
 Cyrus Capital Partners, L.P.

                                                           5
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                Pg 32 of 66


 Dagenais Family
 Dan Arnold & Fred Keywell Partnership
 David Hocker & Associates Inc.
 David Mandelbaum & Peter Levine
 DDR (SITE Centers Corp)
 Dell Financial Services L.L.C.
 Delphi Automotive PLC
 Demoulas Super Markets Inc.
 Design International Group Inc.
 Deutsche Bank Securities Inc.
 Dillard’s, Inc.
 Direct Energy
 DLA Piper US LLP
 D-Link Systems, Inc.
 Dollar General Corporation
 Dorel Asia Srl
 Drivetrain Advisors
 Duke Realty LP
 Dunbar Armored
 Duracell Distributing Inc
 East Penn Manufacturing Co Inc.
 Eastland Mall Holdings LLC (Mohammed Al Refaey)
 Ebay Germany
 Edwin P. Yates
 Eldis/ Founder Holdings/Fix.com
 Electrolux
 Electrolux Home Products
 Elizabeth Arden Inc
 Empire Distributors Ejd Enterp
 Endurance American Specialty Insurance Company (ACT)
 Envision Michigan Holdings LLC
 Equimax/Pentaco Management
 Equity One Realty & Management Inc.
 ESL Investments, Inc.
 ESL Partners, L.P. (73.5%)
 Euro Pro Sales Company
 EvCom Holdings LLC & Steadfast Companies
 Executive Risk Specialty Insurance Company

                                                   6
 WEIL:\96813527\7\73217.0004
18-23538-rdd           Doc 1495      Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                  Pg 33 of 66


 Extell Development Co
 EyeMed Vision Care
 F & T Apparel LLC
 FAA/EyeMed Vision Care, LLC
 Facebook
 Fairholme Capital Management, LLC
 FBA Holdings Inc.
 Federal Insurance Company
 Federal Insurance Company (Chubb)
 Federal Realty Investment Trust
 Feil Organization, The
 Ferguson Enterprises, Inc.
 Ferguson Plc
 Fifth Third Bank
 Fila USA Inc.
 First Allied Corporation
 First American Title Ins.
 First Hawaiian Bank
 First Interstate Bank of Billings
 First National Bank
 First Security Bank
 First State Bank
 First Tennessee
 Fisher Price Bds A Div Of Mdii
 Five Below, Inc.
 Five Mile Capital / StreetMac / Urban Retail Properties
 Flagstar
 Florida Builder Appliances, Inc.
 Forest City Enterprises
 Fossil Inc.
 Fred’s Inc.
 Freeman Spogli Management Co., L.P.
 FREP Holdings LLC
 Fulcrum Property (managed by Macerich)
 G&I VIII CBL Triangle LLC
 Gap Inc.
 Garrison (CBL Manages)
 Gator

                                                           7
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                Pg 34 of 66


 GBG Beauty LLC
 Geelong Sales Mco Limited
 General Electric Capital Corporation
 General Growth Properties, Inc.
 General Mills Inc.
 General Security Indemnity Company of Arizona
 Genesco Brands, Inc.
 GFI - c/o Walt Gasser & Associates
 GGP (Brookfield Properties Retail Group)
 Ggplp Real Estate Inc.
 Gibson Brands
 GK Development
 Glimcher
 Global Aerospace, Inc.
 Golden Gate Capital
 Goldman, Sachs & Co.
 Goodyear Tire & Rubber Com, The
 Google
 Graham Capital
 Grand Luck Fujian Footwear Co
 Great Lakes Reinsurance (UK) PLC (Munich) (ACT)
 Groupe Seb USA
 Groupon
 Grubhub, Inc.
 GS Portfolio Holdings LLC
 GVSC LP & Cameo Homes
 H.I.G. Capital Management, LLC
 Haddad Apparel Group Ltd.
 Hallmark Marketing Company LLC
 Hamilton Beach Brands Inc.
 Hana Financial Inc.
 Hanesbrands Inc Bali
 Hanesbrands Inc. Leggs
 Hanover Insurance
 Hansae Co. Ltd.
 Hart I 55 Industrial LLC
 Hartz Mountain Corp
 Harvest Partners, LP

                                                   8
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36     Main Document
                                                Pg 35 of 66


 Hasbro Inc.
 Haynes and Boone, LLP
 HDC Holding Company of Delaware, Inc.
 Heartland Bank and Trust Company
 Hershey Chocolate Company
 Hewitt Associates
 Hewlett-Packard Financial Services Company
 Hfc Prestige International U S
 hhgregg Appliances and Electronics
 Hilex Poly Co LLC
 Holmes Group Inc
 Home Depot, Inc.
 HomeServe USA Corp.
 Hoover Inc.
 Houghton State Bank
 House of Marley, LLC
 HSBC Bank
 Hudson Advisors
 Hull Property Group
 Huntington National Bank
 Husqvarna Outdoor Products
 Hybrid Promotions LLC
 ICBC
 Icon Health and Fitness Inc.
 Icrossing
 Illinois National Insurance Company (AIG)
 Illinois Secretary of State
 Illinois Union Insurance Company (ACE)
 Inditex USA
 Infosys
 Ingersoll-Rand
 Inland n/k/a IRC Retail Centers
 Innovel Solutions, Inc.
 Insurance Company of the State of Pennsylvania
 International Brotherhood of Electrical Workers
 International Brotherhood of Electrical Workers Local #1075 (IBEW)
 International Union of Operating Engineers
 International Union, United Automobile, Aerospace and Agricultural Implement

                                                       9
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                Pg 36 of 66


 Workers of America (UAW)
 Iowa State Bank
 Ironshore Specialty Insurance Company
 J B Hunt Transport
 J.C. Penney Company, Inc.
 James Campbell
 James Lewis
 Jarden Consumer Solutions
 Johnson & Johnson Consumer Inc.
 Johnson Controls Inc.
 Jordache Limited
 Jordan Company, L.P., The
 JP Morgan Chase Bank
 JPP II, LLC
 Kadish
 Kamehameha Schools - Bishop Estate
 Kamlani, Kunal S.
 KBL Holding Inc.
 KBS Real Estate Investment Trust Inc.
 KCD IP, LLC
 Kelso & Company
 Keurig Green Mountain Inc.
 Key Bank
 Kik International Inc.
 Kimberly Clark Corp.
 Kimberly Clark Puerto Rico Inc.
 Kimco
 Kiran Jewels, Inc.
 Kiss Products Inc.
 Kitchenaid Inc.
 KLC, Inc.
 Kmart
 Kmart Corporation
 Kohl’s Corporation
 Kohlberg Kravis Roberts & Co. L.P.
 KRG Sunland LP
 Kumho Tires USA Inc.
 L Brands, Inc.

                                                 10
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                Pg 37 of 66


 Ladley, Greg
 Lakewood Shopping Center LLC
 Lampert, Edward S.
 Land’s End, Inc.
 La-Z-Boy Incorporated
 LBA Realty
 Ledvance LLC
 Level 3 Communications
 Lexington Corporate Properties Trust
 LG Electronics
 LG Electronics Alabama Inc.
 Liberty Media
 Liberty Mutual Insurance Company
 Liberty Surplus Insurance Corporation
 Lic Limited
 Life Insurance Company of North America (“Cigna”)
 LightSquared
 Limited Stores, LLC
 Lincoln Gen Inc. Co.
 Link Snacks Inc.
 Little Caesars
 Littlejohn & CO. LLC
 Lloyd’s Syndicates 623/2623
 Lm Farm LLC Dba Gardens Alive
 LNR Partners LLC
 Loreal Cosmetic and Fragrance
 Lowe’s Companies, Inc.
 LSREF3 Spartan (Genesee) LLC / Lone Star Funds
 M S Portfolio LLC
 M&T Bank
 Macerich Company
 Macerich Partnership LP/Chesterfield
 Macy’s
 Maersk
 Maidenform Inc.
 Mann Hummel Purolator Filters
 March of Dimes
 Mars Petcare US Inc.

                                                     11
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495       Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                  Pg 38 of 66


 Mattel Brands A Div Of Mdii
 Mattel Toys
 Maurice Sporting Goods
 MaxServ, Inc.
 Maynardville Pike LP
 Maytag Appliances
 Mckee Foods Corp.
 Meijer
 Menard, Inc.
 Merrill Lynch, Pierce, Fenner & Smith Incorporated
 MetaScale Technologies India Private Limited
 MetLife (Metropolitan Life Insurance Company)
 MFW Associates
 Michelin North America Inc.
 Microsoft
 Midwood Investment & Development
 ML-CFC 2006-4 Greeley Retail LLC
 Mondelez Puerto Rico LLC
 Monomoy Capital Management, L.P.
 Morgan Lewis & Bockius
 Morgan Stanley Capital I Trust
 MORGAN STANLEY SMITH BARNEY
 Mountain Laurel Plaza
 MSD Capital
 Mt Pleasant Shopping LLC
 MTD Products Inc.
 Munjal, Leena
 Mxd Group
 MyGofer LLC
 National Fire & Marine Insurance Company
 National Union Fire Insurance Co.
 Navigators Insurance Company
 Nbty Inc.
 NCH Marketing Inc.
 NCR Corporation
 Nestle Purina Pet Care Company
 New Market Station LP
 Nexgrill Industries Inc.

                                                      12
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495      Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                 Pg 39 of 66


 Niagara Bottling LLC
 Norcell
 Northwood Investors
 Novae
 Oak Lawn Center 835 LLC
 Oakbrook Shopping Center, LLC
 Oaktree Capital Management, L.P.
 Oaktree Huntington Investment Fund II, L.P.
 Oaktree Special Situations Fund, L.P.
 Och-Ziff Capital Structure Arbitrage Master Fund Ltd.
 Ohio Bureau of Workers Compensation
 Old Republic Insurance Company
 Ollie’s Bargain Outlet Holdings, Inc.
 Olshan Properties
 OMERS Private Equity U.S.A. Inc.
 One Jeanswear Group Inc.
 One World Technologies In
 Oracle America
 Orrick Herrington & Sutcliffe
 Outerstuff Ltd.
 Parfums De Coeur
 PartnerRe Ireland Insurance Limited (ACT)
 Payless Shoesource
 Pcl Co. Limited
 Peak Rock Capital, LLC
 PECO Real Estate Partners (CBL manages)
 Pension Benefit Guarantee Corporation
 Permira Advisers LLC
 Phillips Edison Group LLC
 Pimkie Apparels Ltd.
 Platinum Equity Advisors, LLC
 PMB, Inc.
 PNC Bank, National Association
 Port Plaza Realty Trust
 Positec Macao Comm Offshore Lt
 PREIT
 Premierbank
 Presidio Investors LLC

                                                         13
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495       Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                  Pg 40 of 66


 PriceSmart, Inc.
 Prime Clerk LLC
 Private Brands, Ltd.
 Procter & Gamble Distributing
 Prologis Lp Dba Prologis
 Protection One Alarm Monitoring
 Prudent International Ltd.
 Prudential Insurance Co. of America
 Public Service Electric & Gas Co.
 Pyramid Management Group, LLC
 QBE Insurance Corporation
 Quaker Oats Company
 Quality King Distributors Inc
 Ramco-Gershenson Properties
 Randstad
 RBS Partners, L.P.
 Reese, Ann N.
 Regency Centers
 Regency Realty Corp
 Regions Bank
 Relay LLC
 Retailnext Inc.
 Revlon Consumer Products
 Rhombus Development, LLC
 Richardson Company
 Richline Group, Inc.
 Riecker, Robert A.
 Roark Capital Acquisition LLC
 Robbins Company, The
 Robert Gallant GP (Providence Group Manages)
 Robinson Family Trust
 Rollins, Inc.
 Rosenthal & Rosenthal Inc.
 Rouse Properties
 Royal Appliance Mfg. Co.
 Rubbermaid Inc.
 Safeco
 Samsung Electronics

                                                   14
 WEIL:\96813527\7\73217.0004
18-23538-rdd           Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                    Pg 41 of 66


 Samsung Electronics America HA
 Samual T Cohen Sara W Cohen & David Cohen
 Sas Institute
 Saul Holdings LP
 Schindler Elevator
 Schostak Brothers & Co
 Schottenstein Realty LLC
 Schumacher Electric Corp
 Scott Company Jeff Scott
 Sealy Mattress Company
 Sears
 Sears Protection Company/Wisconsin
 Searsvale
 Securian
 Securian Life Insurance
 Sedgwick Claims Management Services, Inc.
 Segerstrom Family
 Seiko Corporation of America
 Sentinel Capital Partners, L.L.C.
 Seritage (PREIT-)
 Seritage / CBL
 Seritage / CIM Group
 Seritage / DDR
 Seritage / Easement Agmt w/ Wal-Mart
 Seritage / Federal Realty Inv Trust
 Seritage / Forest City Enterprises
 Seritage / GGP
 Seritage / Glimcher
 Seritage / Howard Hughes Corp
 Seritage / Inland n/k/a IRC Retail-
 Seritage / Macerich
 Seritage / McKinley Inc-US Bank
 Seritage / Ramco-Gershenson
 Seritage / Regency Centers
 Seritage / Rouse Properties
 Seritage / Simon
 Seritage / Starwood
 Seritage / Starwood Capital

                                                     15
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495      Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                 Pg 42 of 66


 Seritage / Taubman Company
 Seritage / The Feil Organization
 Seritage / US Mall Holdings-Omninet Capital
 Seritage / Vintage Capital Group
 Seritage / Vornado
 Seritage KMT Finance LLC
 Seritage SRC Finance LLC
 Serta Incorporated
 ServiceLive Direct
 Servicenow
 Sgg Inc.
 SHC Desert Springs LLC
 SHC Desert Springs, LLC
 SHC Promotions, Inc.
 Shearers Foods Burlington LLC
 Sherwin Alumina Company
 Shidler/West Finance Partners
 SHMC, Inc.
 Shop Your Way Local, LLC
 Siemens Financial Services, Inc.
 Sierra Management Corp
 Simmons Bedding Company, LLC
 Simmons Company
 Simon / Washington Prime Group
 Simon Property Group, Inc. (“Simon”)
 Sitel
 Sitley, Stephen
 Skadden, Arps, Slate, Meagher & Flom LLP
 Skechers USA Inc.
 SOE, Inc.
 Sony Pictures Home Entertainment
 Southland Mall Properties, LLC
 SPE I Partners, LP (.1%)
 SPE Master I, LP (.2%)
 Spectrum Brands Inc.
 Spg International Ltd.
 Spin Master Toys Far East
 Springs Global US Inc.

                                                  16
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495       Filed 01/04/19 Entered 01/04/19 20:21:36    Main Document
                                                  Pg 43 of 66


 Springs Window Fashion LLC
 SPS Commerce Inc.
 SRC Facilities LLC
 SRC O.P. LLC
 SRC Real Estate (TX), LLC
 SRC Sparrow 1 LLC
 St. Jude Children’s Research Hospital
 Standard Bank Ltd. Mauritius
 Standard Chartered Bank
 Stanley Black & Decker, Inc.
 Starr Indemnity & Liability Company
 Starr Surplus Lines Insurance Company
 StarWest, LLC
 Starwood
 Starwood - Star-West Chicago Ridge LLC
 Starwood Ceruzzi LLC (Ceruzzi Holdings)
 State Insurance Fund
 State of California - Office of Self Insurance Plans
 State of Florida, Department of Revenue Out of State/Central Collections Unit
 State Street Bank and Trust Company
 Steadfast Companies
 Steptoe & Johnson LLP
 Stericycle
 Sterling Organization
 STI Merchandising, Inc.
 Stone Point Capital LLC
 Stop & Shop Supermarket Company LLC, The
 Studio 1
 Sullivan & Cromwell
 Sutherland Global Services Private-712344
 Sycamore Partners Management, L.P.
 TA Associates Management, L.P.
 Target Corporation
 Tata Consultancy Services Ltd.
 Taubman
 TD Bank, N.A.
 Team Beans LLC
 Telebrands Corporation

                                                        17
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                   Pg 44 of 66


 Telecheck Services
 Tempur Pedic North America LLC
 Teneo Holdings
 Teradata Operations
 Thanh Cong Text Gmt Invest Tra
 The Kroger Co.
 The Service Master Company
 THL
 Thompson Tractor Co., Inc.
 Timberland A Div Of Vf Outdoor
 TJX Companies, Inc.
 Tokio Marine America Insurance Company
 Topshop USA
 Torin Inc.
 Towanda PA Holding LLC
 TowerBrook Capital Partners L.P.
 Towers Watson & Co.
 Toyota Industries Commercial Finance, Inc.
 Toys “R” Us-Delaware
 Transier, William L.
 Travelers Casualty and Surety
 Trident Limited
 Trilantic Capital Partners VI (North America) L.P.
 Trinity Reit, Inc.
 Triple Crown Operating Trust LP
 Troy Coolidge
 Troy Coolidge No. 13, LLC
 True Value Company
 Tuesday Morning, Corp.
 Twentieth Century Fox Home Entertainment LLC
 U S Realty a/k/a Garden Properties
 U.S. Bank Trust National Association
 UBS AG, Stamford Branch, LLC
 UBS Securities LLC
 UCI International
 UE Bruckner Plaza LLC
 Union Bank
 Union Center Realty LLC

                                                      18
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495     Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                                Pg 45 of 66


 Unique Designs, Inc. d/b/a Kiran Jewels, SDIL, InterJewel
 United Parcel Services
 Univest-BTC S&R LLC
 UPS Capital Corporation
 Urban Edge Properties LP
 V Suarez & Co
 Vanity Fair Intimates
 Verbatim Americas LLC
 Verizon Wireless
 Vintage Capital Group
 Virginia Surety Company, Inc.
 Vornado
 Vtech Communications Inc.
 W P Carey & Co.
 Wachovia Securities
 Wachtell, Lipton, Rosen & Katz
 Wal-Mart Stores, Inc.
 Walton Street Capital LLC / Brian T Kelly Principal
 Warburg Pincus
 Washington Real Estate Investment Trust
 Waste Management
 Watsco, Inc.
 Waypoint Property Group
 Weil, Gotshal & Manges LLP
 Weingarten Realty
 Wells Fargo Bank, National Association
 Welspun Global Brands Ltd
 West Plaza Associates
 Westchester Fire Insurance Company
 Western Union Financial Services, Inc.
 Westfield
 Westport Insurance Corporation
 Whirlpool Corporation
 Widewaters Group Inc.
 Williamson-Dickie Manufacturing
 WillisTowersWatson
 Wilmington Trust, National Association
 Winning Resources Limited

                                                        19
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495    Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                               Pg 46 of 66


 Winplus North America Inc
 Wipro
 Wolverine World Wide Inc.
 Woodbury Corporation
 Woodfield Mall LLC (Simon Property Group - Mall Mgr)
 Woori Bank
 World Kitchen LLC
 World Publication
 WP Glimcher (Simon / WPG & Glimcher)
 WRI Golden State LLC
 WRI/Raleigh LP
 Wynnchurch Capital
 XL Insurance (Bermuda) Ltd.
 XL Specialty Insurance Company
 Xpo Last Mile
 Yahoo
 York International
 YWCA Metropolitan Chicago




                                                   20
 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                              Pg 47 of 66


                                            Exhibit 1

                                        Engagement Letter




 WEIL:\96813527\7\73217.0004
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 48 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 49 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 50 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 51 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 52 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 53 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 54 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 55 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 56 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 57 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 58 of 66
18-23538-rdd   Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                       Pg 59 of 66
18-23538-rdd          Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36   Main Document
                                              Pg 60 of 66


                                            Exhibit B

                                         Proposed Order




 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36                     Main Document
                                                   Pg 61 of 66




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :         Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :         (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                           ORDER AUTHORIZING DEBTORS TO
                         RETAIN DELOITTE TRANSACTIONS AND
                       BUSINESS ANALYTICS LLP FOR BANKRUPTCY
                 ADVISORY SERVICES NUNC PRO TUNC TO OCTOBER 29, 2018

                     Upon the application, dated [__] (ECF No. [__]) (the “Application”)2 of Sears

 Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in the above-

 captioned chapter 11 cases (collectively, the “Debtors”), pursuant to section 327(a) of title 11 of

 the United States Code (the “Bankruptcy Code”), Rules 2014 and 2016 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2014-1 and 2016-1 of the Local

 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
 2   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.




 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495   Filed 01/04/19 Entered 01/04/19 20:21:36          Main Document
                                              Pg 62 of 66


 Bankruptcy Rules for the Southern District of New York (the “Local Rules”), for an order (i)

 authorizing the Debtors to retain and employ Deloitte Transactions and Business Analytics LLP

 (“DTBA”) as bankruptcy advisor for the Debtors, effective as of October 29, 2018, and upon the

 declaration of John W. Little, a principal at DTBA, annexed to the Application as Exhibit A (the

 “Little Declaration”); and (ii) granting related relief, all as more fully set forth in the

 Application; and the Court being satisfied, based on the representations made in the Application

 and the Little Declaration, that DTBA is “disinterested” as such term is defined in section

 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy Code, and as

 required under section 327(a) of the Bankruptcy Code, and that DTBA neither represents nor

 holds an interest adverse to the Debtors’ estates with respect to the matters upon which it is to be

 engaged; and the Court having jurisdiction to decide the Application and the relief requested

 therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of

 Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Application

 and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

 proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

 the relief requested in the Application having been provided in accordance with the Amended

 Case Management Order; such notice having been adequate and appropriate under the

 circumstances, and it appearing that no other or further notice need be provided; and the Court

 having held a hearing to consider the relief requested in the Application on January 18, 2019 (the

 “Hearing”); and upon the record of the Hearing, and upon all of the proceedings had before the

 Court; and the Court having determined that the legal and factual bases set forth in the

 Application establish just cause for the relief granted herein; and is in the best interests of the




                                                  2

 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36        Main Document
                                                   Pg 63 of 66


 Debtors, their estates, their creditors, and all parties in interest; and after due deliberation and

 sufficient cause appearing therefor,


                     IT IS HEREBY ORDERED THAT:

                     1.        The Application is granted as provided herein.

                     2.        In accordance with section 327(a) of the Bankruptcy Code, Bankruptcy

 Rules 2014(a) and 2016(a), and Local Bankruptcy Rules 2014-1 and 2016-1, the Debtors are

 authorized to employ and retain DTBA as the Debtors’ bankruptcy advisor in accordance with

 the terms and conditions set forth in the Engagement Letter, effective nunc pro tunc to October

 29, and to pay fees and reimburse expenses to DTBA on the terms set forth in the Engagement

 Letter as modified by this Order.

                     3.        The terms and conditions of the Engagement Letter are reasonable and, as

 modified by this Order, are approved.

                     4.        DTBA shall use reasonable efforts to cooperate with the Debtors to avoid

 any unnecessary duplication of services provided by any of the Debtors’ other retained

 professionals in these chapter 11 cases.

                     5.        DTBA shall file interim and final fee applications for the allowance of

 compensation for services rendered and reimbursement of expenses incurred in accordance with

 the applicable provisions of the Bankruptcy Code, the applicable Bankruptcy Rules, the Local

 Rules, and any applicable orders of this Court (including the Interim Compensation Order).

                     6.        DTBA shall include in its fee applications, among other things, time

 records setting forth a description of the services rendered by each professional, and the amount

 of time spent on each date by each such individual in rendering services on behalf of the Debtors.



                                                        3

 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495       Filed 01/04/19 Entered 01/04/19 20:21:36            Main Document
                                                  Pg 64 of 66


                     7.        DTBA shall provide reasonable notice to the Debtors, the Office of the

 United States Trustee, and any statutory committee appointed in these chapter 11 cases of any

 increase of DTBA’s hourly rates from those set forth in the Little Declaration, and such notice

 will be filed on the docket of these cases.

                     8.        The Indemnification Provisions set forth in the general business terms

 attached to the Engagement Letter (the “General Business Terms”) are approved subject to the

 following modifications with respect to the Bankruptcy Advisory Services performed thereunder

 after October 29, 2018 and prior to the effective date of any chapter 11 plan of the Debtors:

                               a.     All requests for payment of indemnity, contribution, or otherwise
                                      pursuant to the Indemnification Provisions shall be made by means
                                      of a final fee application and shall be subject to the approval of,
                                      and review by, the Court to ensure that such payment conforms to
                                      the terms of the Indemnification Provisions, the Bankruptcy Code,
                                      the Bankruptcy Rules, the Local Bankruptcy Rules, and other
                                      orders of this Court and is reasonable based on the circumstances
                                      of the litigation or settlement in respect of which indemnity is
                                      sought; provided, however, that in no event shall an indemnified
                                      party be indemnified or receive contribution to the extent that any
                                      claim arose or expense has resulted for any such losses finally
                                      judicially determined by a court of competent jurisdiction to have
                                      primarily resulted from the breach of contract, gross negligence,
                                      willful misconduct, or fraud of any indemnified parties;

                               b.     In no event shall any indemnified parties be indemnified or receive
                                      contribution or other payment under the Indemnification
                                      Provisions if the Debtors or a representative of the Debtors’ estates
                                      asserts a claim for, and a court determines by a final order that
                                      such claims primarily arose out of, such person’s breach of
                                      contract, gross negligence, willful misconduct, or fraud of any
                                      Indemnified Parties;

                               c.     In the event an indemnified party seeks reimbursement of
                                      attorneys’ fees from the Debtors pursuant to the indemnification
                                      provisions, the invoices and supporting time records from such
                                      attorneys shall be attached to DTBA’s own interim and final fee
                                      applications, and such invoices and time records shall be subject to
                                      the applicable United States Trustee guidelines and the approval of
                                      the Bankruptcy Court under the standards of section 330 of the
                                                        4

 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495         Filed 01/04/19 Entered 01/04/19 20:21:36         Main Document
                                                    Pg 65 of 66


                                       Bankruptcy Code without regard to whether such attorneys have
                                       been retained under section 327 of the Bankruptcy Code and
                                       without regard to whether such attorneys’ services satisfy section
                                       330(a)(3)(C) of the Bankruptcy Code; and

                               d.      Any provision of the Engagement Letter relating to expense
                                       policies and reimbursements shall be subject to the applicable
                                       guidelines set forth in the Local Rules and general orders of this
                                       Court.

                     9.        The Engagement Letter is further modified with respect to the Bankruptcy

 Advisory Services provided thereunder from October 29, 2018 through the effective date of any

 chapter 11 plan of the Debtors, as follows:

                                    a. The last sentence in subsection a) in the “Limitation on Damages
                                       and Indemnification” provision of the General Business Terms of
                                       the Engagement Letter shall be deemed deleted.

                                    b. The last sentence of “Independent Contractor” provision of the
                                       General Business Terms of the Engagement Letter shall be deleted
                                       and replaced with the following:

                                       It is understood and agreed that each of Advisor and Client is an
                                       independent contractor and that neither of them is, nor shall be
                                       considered to be, the other’s agent, distributor, partner, joint
                                       venture, co-owner or representative.

                     10.       To the extent that there may be any inconsistency between the terms of the

 Application, the Engagement Letter, the Little Declaration, and the express terms of this Order,

 the terms of this Order shall govern.

                     11.       The Debtors are authorized to take all actions necessary to effectuate the

 relief granted in this Order.




                                                        5

 WEIL:\96813527\7\73217.0004
18-23538-rdd          Doc 1495        Filed 01/04/19 Entered 01/04/19 20:21:36         Main Document
                                                   Pg 66 of 66


                     12.       Notwithstanding anything to the contrary in the Engagement Letter, during

 the pendency of these chapter 11 cases, the Court shall retain jurisdiction to hear and determine

 all matters arising from or related to the implementation, interpretation, and/or enforcement of

 this Order.


 Dated:                         , 2019
           White Plains, New York

                                                    THE HONORABLE ROBERT D. DRAIN
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                       6

 WEIL:\96813527\7\73217.0004
